DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of preliminary amendments to claims 1-13 filed 11/20/19. Claims 1-13 are pending of which claim 1 is the independent claim.
Priority
3. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowance and reasons for allowance
5. Claim 1 is allowed. Claims 2-13 are allowed by virtue of their dependence on claim 1.
6. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claim 1:
An optically transparent electromagnetic shielding assembly comprising 
a rigid substrate having two opposing faces, said substrate being at least partially transparent between said two faces to at least one electromagnetic radiation which has a frequency comprised between 0.1 GHz and 40 GHz, and that is also at least partially 
wherein the electrical connection device is adapted to produce a variable value for an electrical resistance which is effective between each first terminal and each second terminal, the electrical resistance value being either adjustable by an operator, or automatically variable as a function of a level of intensity of the microwave radiation so that the electrical resistance has a first value for a first level of intensity of the microwave radiation and a second value for a second level of intensity of the microwave radiation, said first value of the electrical resistance being lower than said second value of the electrical resistance whereas said first level of intensity of the microwave radiation is higher than a second level of intensity of the microwave radiation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art

7. Strickland (US 2012/0037803) an improved EMI shielded detection system with features configured to increase radio wave and microwave absorbance while retaining significant transparency at visible and/or infrared wavelengths, thus increasing EMI shielding efficiency. This is achieved by the use of a conductive mesh having appropriately chosen dimensions and spacing, and embedded in a transparent medium.

Sayem et al. (“Development of Robust Transparent Conformal Antennas Based on Conductive Mesh-Polymer Composite for Unobtrusive Wearable Applications”, IEEE TRANSACTIONS ON ANTENNAS AND PROPAGATION, VOL. 67, NO. 12, DECEMBER 2019, pages 7216-7224), disclose an optically transparent flexible wearable antenna operating in the GHz wavelength range which uses a conductive mesh and again fails to disclose the electrical connection device with a variable electrical resistance as in the instant invention.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884